DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 7/5/22 is acknowledged. Elected claims 1-7 will be examined as follows. Unelected claims 8-20 are withdrawn from consideration. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yingjie, et al. (“TT-Net: Topic Transfer-Based Neural Network for Conversational Reading Comprehension”, published in IEEE Access on 8/19/19, herein Yingjie).1 2	Regarding claim 1, Yingjie teaches a method of conversational machine reading comprehension, the method comprising: 	receiving a plurality of questions relating to a context (Section II-A); 	generating a sequence of context graphs, wherein each of the context graphs includes encoded representations of: (i) the context, (ii) a respective question of the plurality of questions, and (iii) a respective conversation history reflecting: (a) one or more previous questions relative to the respective question, and (b) one or more previous answers to the one or more previous questions (Section IV-D-4); 	identifying, using at least one graph neural network, one or more temporal dependencies between adjacent context graphs of the sequence (Section IV-D-4); and 	predicting, based at least on the one or more temporal dependencies, an answer for a first question of the plurality of questions (Section IV-D-5).	Regarding claim 2, Yingjie teaches generating the sequence of context graphs comprises: 	encoding each question of the plurality of questions (Section IV-D-4), wherein encoding each question comprises encoding each word of the question with one or more of: 	one or more previous questions, one or more previous answers, one or more pretrained word vectors, and a relative turn indicator (Section IV-D-4).	Regarding claim 3, Yingjie teaches generating the sequence of context graphs comprises: encoding the context, wherein encoding the context comprises encoding each word of the context with one or more of:	one or more pretrained word vectors (Section III-C-3), one or more aligned question vectors, one or more manual features, and locations for the one or more previous answers.	Regarding claim 4, Yingjie teaches the encoded representation of the context includes the encoded representations of the respective question and the respective conversation history, wherein generating the sequence of context graphs comprises: 	computing a respective weighted adjacency matrix for each context graph (Section III-C-3); and	generating a respective sparse, normalized adjacency matrix from the weighted adjacency matrix, wherein the sparse, normalized adjacency matrix provides weights for the at least one graph neural network (Section III-C-3).	Regarding claim 5, Yingjie teaches generating the sparse, normalized adjacency matrix comprises: extracting a sparse graph from the weighted adjacency matrix, wherein extracting the sparse graph comprises selecting K nearest neighbors for each node of the context graph; and applying a softmax function to the selected K nearest neighbors (Section III-C-3).	Regarding claim 6, Yingjie teaches applying a first graph neural network to low-level representation of the context; and applying a second graph neural network to a high-level representation of the context (Section IV-D-5).	Regarding claim 7, Yingjie teaches predicting the answer for the first question comprises: 	computing start probabilities and end probabilities for each word of the context; predicting answer spans based on the start probabilities and the end probabilities (Section III-D).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: GraphFlow: Chen, et al., “Exploiting Conversation Flow with Graph Neural Networks for Conversational Machine Comprehension”, published in arXiv on July 19, 2019.3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 See 892 form for the full citation. A copy of this reference is attached to this Office Action.
        2 In addition to the cited portions, please see also the associated figures.
        3 See 892 form for the full citation. A copy of this reference is also attached to this Office Action.
        4 The Examiner can also be reached at matthew.mikels@uspto.gov.